     Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 1 of 9 PageID #:397




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


UNITED STATES OF AMERICA                      )
                                              )
                                              )
                                              )
v.                                            )               No. 16 CR 793
                                              )               Judge Wood
                                              )
                                              )
MICHAEL PERSAUD,                              )
                                              )
                                              )
                                              )

       DEFENDANT MICHAEL PERSAUD’S MOTION TO DISMISS INDICTMENT

       Defendant, Michael Persaud, by and through his undersigned counsel, Michael I. Leonard

of Leonard Trial Lawyers and Sami Azhari of Azhari LLC, respectfully moves this Court to

dismiss the Indictment, and states as follows:

       I.      Introduction

       This Motion to Dismiss the Indictment is brought for purposes of addressing recent

(2020) United States Supreme Court precedent - Kelly v. United States, 531 U.S. 12, 140 S.Ct.

1565, 1571. The Court’s decision in Kelly clarifies and re-affirms that, in order for the

Government to properly charge and bring claims of federal wire fraud, the Indictment must

properly allege that the defendant’s “scheme to defraud” was an attempt to deprive the purported

victims of that fraud of their “property,” and that the defendant must have actually deprived




                                                  1
    Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 2 of 9 PageID #:398




those victims of that property.1

         Here, the Government has charged Mr. Persaud with ten counts of wire fraud. See

Indictment, at Dkt. No. 2. In sum, the Government alleges that Mr. Persaud engaged in a scheme

to defraud certain companies, referred to as “Victims” in the Indictment, who operate computer

networks. Id. According to the Government’s theory of the case, Mr. Persaud signed or otherwise

agreed to contractual type agreements with those Victims, which allowed him to utilize their

networks or servers; but not to take them. Id. Those agreements allegedly prohibited Mr. Persaud

from using the Victims’ servers for purposes of sending out “spam” emails across those servers.

The Government further alleges that, in breach of those agreements, Mr. Persaud nonetheless sent

spam emails across the Victims’ servers. Id.

         The Government contends that Mr. Persaud’s actions constitute wire fraud. Id.

         Accordingly, the linchpin of the Government’s wire fraud theory is that Mr. Persaud

somehow deprived the Victims’ of their property, i.e., their servers. Id. As set forth below, even

if the Government could prove these allegations, Mr. Persaud’s actions do not - as a matter of

law - constitute wire fraud. This is particularly true in light of the Supreme Court’s decision in

Kelly.

         II.    The Allegations In The Indictment

         In the Indictment, the Government purports to set forth a “scheme to defraud” that

allegedly underlies the ten counts of wire fraud with which Mr. Persaud has been charged. See

Indictment, at Dkt. No. 2. Thus, the Indictment alleges that the purported “victims,” identified


1
  Defendant previously moved to dismiss the Indictment, on completely different grounds, well prior to
the Supreme Court’s issuance of its Opinion in Kelly. See Dkt. at No. 43.


                                                   2
       Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 3 of 9 PageID #:399




only as “A through I,” were businesses that, “for a fee, leased computer network infrastructure,

equipment, and services, including computer servers, IP addresses, and bandwidth . . . and

enabled their customers to use their networks remotely.” Id. at p. 1. The Indictment further

alleges that, when “opening an account” with those business, a customer such as Mr. Persaud

was required to provide them with certain personal information, such as a “name, contact

information, and billing information.” Id. at p. 1.

         In addition, the Indictment alleges that those businesses required customers such as Mr.

Persaud to “agree to comply with their acceptable use policies, terms of service agreements, or

both, which described the terms under which customers would be permitted to lease and use the

victims' networks.” Id. (emphasis added). The Indictment charges that those “acceptable use

policies” and “terms of service agreements” prohibited customers such as Mr. Persaud from

using those businesses’ networks to: 1) send “spam” 1 emails; and 2) send emails containing

“falsified email header information.” Id. at p. 2. Accordingly, the Indictment charges that Mr.

Persaud agreed to accept the businesses’ “acceptable use policies” and “terms of service

agreements,” while knowing that he purportedly actually intended to violate them in the future

by sending spam as well as “emails using domains registered in false names.” Id. at pp.; 3-4.

         Paragraphs 5 through 10 of the Indictment provide additional detail of alleged acts that

Mr. Persaud purportedly engaged in to further the purported scheme. Id. at pp. 4-6.

         Finally, in Counts I through 10, the Indictment charges the alleged individual acts of wire

fraud that Mr. Persaud allegedly engaged in pursuant to the above “scheme to defraud.” Id. at pp.

4-6.




                                                  3
    Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 4 of 9 PageID #:400




        III.   Legal Standard

       Pursuant to Rule 12(b)(1) of the Federal Rules of Criminal Procedure, a defendant may

file a motion to dismiss based on “any defense, objection, or request that the court can determine

without a trial of the general issue.” See Fed.R.Crim.P. 12(b); United States v. Shortt

Accountancy Corp., 785 F.2d 1448, 1452 (9th Cir.1986). In considering a defendant’s motion to

dismiss the Indictment, the court is limited to the face of the Indictment and must accept the facts

alleged in Indictment as true. See, e.g., Winslow v. United States, 216 F.2d 912, 913 (9th Cir.

1955). However, Rule 7(c)(1) of the Federal Rules of Criminal Procedure mandates that the

Indictment contain the provision of law that the defendant is alleged to have violated, and “a

plain, concise and definite written statement of the essential facts constituting the offense

charged.” Fed.R.Crim.P. 7(c)(1) (emphasis added); see also Hamling v. United States, 418 U.S.

87, 117-118 (1974) (stating that, although “[t]he indictment may incorporate the words of the

statute to set forth the offense, . . . [it] must be accompanied with such a statement of the facts

and circumstances as will inform the accused of the specific offense . . . with which he is

charged.” In other words, the facts alleged must “fairly inform” the defendant of the charge

against which he must defend.” Id. The court is required to decide a motion to dismiss the

Indictment prior to trial, unless good cause exists to defer ruling. Fed.R.Crim.P. 12(d); Shortt,

supra, 785 F.2d at 1452.

        IV.     Argument

       As the Supreme Court recently noted, “[T]he federal wire fraud statute makes it a crime

to effect (with use of the wires) ‘any scheme or artifice to defraud, or for obtaining money or

property by means of false or fraudulent pretenses, representations, or promises.’” Kelly v.

United States, 531 U.S. 12, 140 S.Ct. 1565, 1571 (2020) (quoting 18 U.S.C. § 1343). Thus, the



                                                  4
    Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 5 of 9 PageID #:401




Kelly court further found that the federal “wire fraud statute thus prohibits only deceptive

‘schemes to deprive [the victim of] money or property.’” Id. (quoting McNally v. United States,

483 U.S. 350, 358 (1987)). More significantly, the Kelly court held that, in order to properly

allege a wire fraud count, the Government has to “show not only that” the defendant “engaged in

deception, but that an ‘object of the[ir] fraud [was] property.’” Id. (quoting Cleveland v.

United States, 531 U.S. 12, 26 (2000)) (emphasis added). The Kelly court made clear that the

“fraud statutes . . . were ‘limited in scope to the protection of property rights.’” Id. (quoting

McNally, supra, at 360) (emphasis added).

       The Kelly court applied those standards in overturning the federal wire fraud convictions

of certain political officials/advisors who masterminded and carried out the New Jersey

“Bridgegate scandal,” pursuant to which multiple access lanes or entryways to the George

Washington bridge leading into Manhattan were intentionally shut down as “payback” to the

Mayor of Fort Lee, New Jersey who refused to support then Governor Christie’s re-election. Id.

at Kelly, 140 S.Ct. at 1568. The defendants were allegedly attempting to create “gridlock” by

limiting the citizens of Fort Lee’s access to the “world’s busiest bridge over a four-day period, to

punish that city’s mayor.” Id. Those access lanes were owned/controlled by the Port Authority of

New York and New Jersey. Id. The Government’s allegations in the Indictment at issue in Kelly

were premised upon the fact that the defendants engaged in a scheme to shut down that bridge by

“reallocating the lanes,” and carried that scheme out by means of false and fraudulent wire

transmissions. Id.

       In holding that the Government’s allegations in the Indictment did not properly constitute

wire fraud, the Kelly court found that the defendants’ “deceit must also have had the ‘object’ of

obtaining the Port Authority’s money or property.’” Id. at 1572. The Government in Kelly argued




                                                  5
    Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 6 of 9 PageID #:402




that the defendants’ scheme in fact had as its object the Port Authority’s “property” for purposes

of the wire fraud statute because the defendants, by their actions, had “sought to commandeer

part of the Bridge itself—to take control of its physical lanes, and thus that defendants’ scheme

targeted a species of valuable right [or] interest that constitutes property under the fraud

statutes.” Id. (citations omitted).

        However, the Kelly court rejected the Government’s arguments. The Kelly court held that

“the Government could not have proved” that the defendants’ “scheme was directed at the Port

Authority’s property.” Id. at 1572. The court found that the defendants’ “plan never had that as

an object.” Id. Moreover, the defendants did not “walk away with the lanes; nor did they take the

lanes from the Government.” Id. at 1573. Accordingly, the court in Kelly overturned the

defendants’ convictions because there was no legal basis upon which wire fraud counts could be

premised. Id.

        The Kelly court’s logic and reasoning is directly analogous and applicable to the conduct

alleged in the Indictment in the present case. Here, even reading the Indictment - as this Court

must - by giving every inference to the Government and accepting as true those allegations, there

is no legal basis for the assertion by the Government of wire fraud in the Indictment. Here,

clearly, according to the Government’s own allegations, Mr. Persaud allegedly sought to dupe

the Victims not so he could take and deprive them of their property; but instead so that he could

gain access to that property and use it to carry out the actual alleged “object” of his purported

scheme, i.e., to send out spam email by way of using the Victims’ servers. In other words, like

the defendants in Kelly, at best, Mr. Persaud sought to periodically “commandeer” their

servers/networks so as to send spam across them.

        Thus, even according to the Government’s own allegations, Mr. Persaud never took the




                                                  6
    Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 7 of 9 PageID #:403




Victims’ property, nor did he intend to take it. Indeed, much like the defendants in Kelly, who

did not intend to and did not in fact take the access lanes to the bridge, here too Mr. Persaud

undeniably did not similarly “walk away” with the alleged Victims’ servers or networks – nor

did he ever intend to do so.

       A scheme to get money or property is not enough if getting money or property is not the

object of the scheme. In this case it is not alleged, nor are there any facts to support, that Mr.

Persaud intended to take the servers, nor did he intend to take any money from the “victims,”

Rather, he was paid independently by companies for whom he was paid to conduct the internet

marketing.

       In section 1e of the Indictment, the Government references some issues that could occur

as a result of customers transmitting marketing email from their servers. They are essentially

arguing that this amounts to a deprivation of the server companies from having the right to

control their own property. In other words, they should have the right to control who is on their

servers and what the terms should be, and that customers who violate those terms subject the

companies to draconian penalties.

       There is no question that is an issue regarding intangible property, but this is different.

What the Government is talking about is an intangible right, and the case of Kelly reaffirms the

concept of going back to traditionally recognized property rights. While traditionally recognized

property rights may include intangible property, it does not mean that intangible rights are

property. The right to control theory is an intangible right, and not property subject to the wire

fraud statute. It falls squarely under the honest services theory instead.




                                                   7
    Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 8 of 9 PageID #:404




       Even with the Government’s argument that Mr. Persaud either contemplated or should

have known that he could cause financial harm to the “Victims,” Kelly still holds that causing

economic harm is not the same as scheming to convert the victim’s property.

       For those reasons, there simply is no legal basis upon which the Government can prove

that Mr. Persaud committed wire fraud. The Indictment thus does not properly allege any

claims for wire fraud. Therefore, this Court should dismiss the Indictment, in its entirety and

with prejudice.

       WHEREFORE, Defendant, Michael Persaud, by and though his undersigned counsel,

respectfully requests the entry of an Order dismissing the Indictment, and for such other and

further relief as is appropriate under the circumstances.


                               RESPECTFULLY SUBMITTED,


                               By:    s/Michael I. Leonard
                                      One of the Attorneys for Defendant


LEONARD TRIAL LAWYERS, LLC
Michael I. Leonard
120 North LaSalle St., Suite 2000
Chicago, Illinois 60602
(312)380-6659 (phone)
(312)264-0671 (fax)
mleonard@leonardtriallawyers.com

AZHARI LLC
Sami Azhari
30 N. LaSalle Street
Suite 2140
Chicago, Illinois 60602
(312)6262-2871 (phone)
(312)626-2872 (fax)
sazhari@azharillc.com




                                                 8
    Case: 1:16-cr-00793 Document #: 101 Filed: 02/24/21 Page 9 of 9 PageID #:405




                             CERTIFICATE OF SERVICE

       The undersigned states that, on February 23, 2021, he caused the above to be served on
counsel of record by way of ECF filing.




                             RESPECTFULLY SUBMITTED,


                             By:   s/Michael I. Leonard
                                   Counsel for Defendant




                                               9
